256 S.W.3d 483 (2007)
John Abraham STEPHENS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-347.
Supreme Court of Arkansas.
May 3, 2007.
David L. Dunagin, Fort Smith, AR, for appellant.
No response.
PER CURIAM.
Appellant John Abraham Stephens, by and through his attorney, has filed a motion for rule on clerk. The court treats these motions as a Motion for Belated Appeal. His attorney, David L. Dunagin, states in the motion that the record was tendered late due to a mistake on his part.
Because Dunagin has admitted fault, this motion is granted pursuant to McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). A copy of this opinion will be forwarded to the Committee on Professional Conduct.